Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please amend the specification at [0002] to indicate the state of the parent application as “ now abandoned, - - 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over David GB 2260420,  Nakamachi et al. 5066525 and Takeatsu et al. JP 07-040764, combined with Corkhill et al. 6280847 and/or Bolton et al. 4906703.
David GB 2260420 teaches with respect to figure 2, a photopolymer (4) applied to a Mylar carrier substrate (5), applied to a rigid (glass) substrate (2) (a,b) and the carrier layer stripped off (c ).  A polyvinylbutyral adhesive layer (3) is applied (d) and a second rigid (glass) layer (e ) and laminated at less than 100 degrees (80 degrees) for less than 30 minutes (20 minutes) at a pressure of 1 Atm (f).  The hologram is then recorded using the two beams (g) and the laminate is reheated to complete the curing.  The recording of the hologram in the finished structure, such as a heads up display prevents damaged to the finished holograms such as scratching or distortion.  The hologram formed in the final structure has the final shape and one does not have to be concerned with matching the curvature of the substrate with that of the particular windshield it will be used in or worry about changes due to the lamination process (5/3- 8/10).  Different windshields have different shapes. The addition of other layers and adhesives including polyurethanes, modified PVB and curable resins are disclosed (9/5-14). A barrier layer can be incorporated as part of the original holographic film or can be later applied after removing the baking layer and serves to protect from chemical attack or physical deformation due to lamination (8/11-18). The use of three or more plys is described ( 9/15-21)
Nakamachi et al. 5066525 teaches with respect to figure 1, windshield glass (12,12’), polyvinyl butyral (PVB) adhesive layers (14,14’), two transparent films (18,18’) and the hologram (16) (3/25-30) and the laminate is bonded by supplying heat and pressure in an autoclave (4/6-14).  The transparent films can be any materials which do not contain plasticizer such as polyesters, polycarbonates, acrylics, polyethylenes, polyimides, polyamides, polyvinyl alcohols, polypropylene, polybutene, polyacrylonitrile, polymethylpentene or ionomers as resins or film like sheets or thin sheets of glass and can have thicknesses of 5-100 microns (3/45-4/5). The transfer of plasticizer or other organic additives (UV absorbers) into the hologram causes shifts in the diffraction wavelength and providing the transparent film blocks this transfer into the hologram, increases durability and prevents embossing/deformation of the hologram by the rough surface of the PVB (1/44-2/623).  In example 1, the intermediate films are 50 microns thick polyethylene terephthalate, the hologram is recorded in dichromated gelatin which requires development and the PVB layers were 0.38 mm thick (4/25-5/9).  In example 2, the structure of figure 2 was used ,which applies the hologram (16) to glass (12), protects this with a 20 micron polyamide film and laminates it to the second glass (12’) via a 0.76 mm PVB film (5/10-34). 
Takeatsu et al. JP 07-040764 (machine translation attached) teaches in example 1, a PET substrate (7) coated with a 1micron thick polyurethane adhesive layer (4), a 5 micron polyvinyl alcohol layer, a plasticizer barrier layer (5), a second 1 micron polyurethane adhesive layer (6), a second 5 micron polyvinyl alcohol layer and cut to form 220 mm x 220 mm square (Laminate A, see figures 4a-c).  A polypropylene layer (1) is coated with a 1 micron  UV curable adhesive (2) and a 15 micron acrylic photopolymer layer (3, bearing a hologram), a peelable PET layer was then provided on this and it was UV cured with a 100 mJ/cm2 exposure (Laminate B). The hologram containing laminate is then cut to form a 220 mm x 220 mm square and peeled to leave a square (see figures 4d-f) .  The polypropylene layer was removed from laminate B (hologram containing) and the cured UV curable adhesive contacted with a 2 mm thick glass plate (8).  The polyvinyl alcohol layer/second polyurethane adhesive layer was contacted with the photopolymer/hologram layer and the PET layer peeled off, a 750 micron polyvinyl butyral layer (9) was then laminated over this, a 2 mm glass plate (10), provided on this and then this was laminated in an autoclave at 130 degrees C and 5 Kg/cm  [0046-0050]. The holograms layer may be laminated after the hologram has been recorded or an unrecorded holographic recording material may be laminated.  Accordingly, the recording of the hologram may be performed at any stage of the laminated process [0018-0020]. The plasticizer barrier can be any materials not including a plasticizer, such as polyvinyl alcohol [0021-0022]. Adhesives can be any type including Recycled rubber-based, chloroprene rubber-based, nitrile rubber-based, styrene-butadiene rubber-based, thermoplastic elastomer-based elastomer adhesives, epoxy resin-based, polyurethane-based synthetic resin-based adhesives, reactive acrylic-based adhesives, Chemical reaction type adhesive such as cyanoacrylate, etc., UV curable adhesives, EB curable adhesives, hot melt adhesives such as ethylene / vinyl acetate copolymer resin hot melt adhesives, polyamide adhesives, polyester adhesives, thermoplastic elastomer adhesives, reactive hot melt adhesives, etc. Examples include water-soluble adhesives such as water-soluble adhesives, emulsion adhesives, latex adhesives, and inorganic adhesives. As a method for adhering the same, a thermoplastic resin may be sandwiched between the laminates and heated to a temperature equal to or higher than the softening point [0023-0025]. The adhesive layer (9) is a synthetic including a plasticizer  [0030].


    PNG
    media_image1.png
    342
    209
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    329
    192
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    191
    192
    media_image3.png
    Greyscale



Corkhill et al. 6280847 teaches the laminate of figure 2 including antispall layer (8) which can be a 50-200 micron thick polyethylene terephthalate layer.  The use of lamination in an autoclave at 125 degrees C is disclosed (6/45-58).
Bolton et al. 4906703 teaches with respect to figure 3, a laminate (30), which includes a glass (32) coated with an ionomer resin (34) and a plastic layer which can be polycarbonate, PMMA and the like (6/30-42). The embodiment of figure 13 teaches a laminate (130) including an outer glass layer (131), and ionomer resin (132), and inner glass layer (133), a ionomer resins (134) and a polyester resin (135) (7/42-54)
It would have been obvious to one skilled in the art to modify the process of David GB 2260420 by using 15 micron thick photopolymer layer of Takeatsu et al. JP 07-040764, providing a barrier layer of polyester of a polyamide films on each side of the holographic recording layer as taught by Nakamachi et al. 5066525 to prevent migration of plasticizers or the like into the holographic layer form the adhesive layers (such as PVB) and increase durability and providing a thinner PVB layer between the protective layers and the glass based upon this being a known alternative to the single layer embodiment of figure 2 and example 1, illustrated in figure 1 and discussed in example 1 of Nakamachi et al. 5066525 and the direction in Takeatsu et al. JP 07-040764 to use unrecorded photopolymer and providing a polyethylene terephthalate (PET) anti-spall layer as taught by Corkhill et al. 6280847 or the combination of an ionomer/polycarbonate bilayer  as taught by Bolton et al. 4906703 to prevent glass spalling due to impacts to the windshield.
	Further, it would have been obvious to modify the resulting processes by performing the heating in an autoclave as taught by Nakamachi et al. 5066525 and Takeatsu et al. JP 07-040764 , taking reasonable precaution to not expose the light sensitive photopolymer to light (prematurely) before the holographic exposure and record the hologram when desired in the lamination process as discussed in Takeatsu et al. JP 07-040764.
Alternatively, It would have been obvious to one skilled in the art to modify the process of Nakamachi et al. 5066525 by providing protective layers of polyesters or polyamides on each side of a photosensitive photopolymer into which the holograms can be recorded using a 15 micron thick photopolymer layer of Takeatsu et al. JP 07-040764, rather than a recorded hologram between the barrier/protective layers (18,18’) and recording after lamination to prevent damage to or distortion of the finished hologram during lamination and to ensure that the final hologram is matched in orientation and curvature of the windshield as discussed in David GB 2260420, noting that the photopolymer of David GB 2260420 does not require any wet processing and the direction in Takeatsu et al. JP 07-040764 to use unrecorded photopolymer  and providing a polyethylene terephthalate (PET) anti-spall layer as taught by Corkhill et al. 6280847 or the combination of an ionomer/polycarbonate bilayer  as taught by Bolton et al. 4906703 to prevent glass spalling due to impacts to the windshield.
	Further, it would have been obvious to modify either of the resulting processes by performing the heating in an autoclave as taught by Nakamachi et al. 5066525 and Takeatsu et al. JP 07-040764, taking reasonable precaution to not expose the light sensitive photopolymer to light (prematurely) before the holographic exposure, and record the hologram when desired in the lamination process as discussed in Takeatsu et al. JP 07-040764.
	
The examiner relies upon the response in the advisory to address the arguments made in the after final amendment.  The applicant did not advance any other arguments. 

Claim 1,2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over David GB 2260420,  Nakamachi et al. 5066525 and Takeatsu et al. JP 07-040764, combined with Corkhill et al. 6280847 and/or Bolton et al. 4906703, further in view of Weber 5470662 and Yin et al. 5606433.
Weber 5470662 teaches with respect to figure 1, a heads up display where glass ply (24) bears a holographic laminate (10), which is overcoated with adhesive layer (PVB) and bonded to glass ply (28) (7/44-64).  Figure 2 shows the structure of the holographic laminate (10) where the photopolymer layer is 5-20 microns thick bonded to glass ply (24), where layers 12,16 and 20 are adhesive layers made of materials such as isocyanates, polyurethanes, epoxies, organosilanes, elastomers and PVA blends. Layer 14 is a photopolymeric hologram and layer 18 is a barrier layer of PVA of the like (8/46-9/31).  The holographic coating is applied in the a dark between the PET substrate and polyester cover layer and stored in black polyethylene bags until exposure with a 514 nm argon ion laser, followed by UV curing (10/45-11/35).  The disclosure is directed to photopolymeric holographic recording media with fluorinated binders (1/10-15, abstract)
Yin et al. 5606433 teaches lamination of the still tacky photopolymer layer to a hardened layer, exposed to UV, baked while under uniform pressures such as 15 psi, at 105 degrees for 5 minutes where the baking can take place in an autoclave in a vacuum bag (3/15-67,5/41-55). The use of the holograms in windshields, heads up displays or the like is disclosed (1/11-25,4/7-15).
In addition to the basis above, the examiner cites Weber 5470662 for the teaching of storage of the photopolymer before recording in a black light shielding bag and Yin et al. 5606433 for the use of vacuum bags in autoclaves and holds that it would have been obvious to one skilled in the art to use a black vacuum bag after assembling the layers to protect the photopolymer from light prior to the desired holographic exposure in the processes rendered obvious by the combination of David GB 2260420,  Nakamachi et al. 5066525 and Takeatsu et al. JP 07-040764, combined with Corkhill et al. 6280847 and/or Bolton et al. 4906703

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over David GB 2260420,  Nakamachi et al. 5066525 and Takeatsu et al. JP 07-040764, combined with Corkhill et al. 6280847 and/or Bolton et al. 4906703, in combination with Weber 5470662 and Yin et al. 5606433, further in view of Morii et al. 6066378.
Morii et al. 6066378 teaches that useful adhesives include acrylic resin, acrylic ester resin, and vinyl acetate resin or their copolymers as well as styrene-butadiene copolymer, natural rubber, casein, gelatin, rosin ester, terpene resin, phenolic resin, styrene resin, coumarone-indene resin, polyvinyl ether, and silicone resin. The adhesive layer 5' may also be formed of adhesives based on .alpha.-cyanoacrylate, silicone, maleimide, story, polyolefin, resorcinol, and polyvinyl ether as well as heat-sealing adhesives such as ethylene-vinyl acetate copolymer resin, polyamide resin, polyester resin, polyethylene resin, ethylene-isobutyl acrylate copolymer resin, butyral resin, polyvinyl acetate and its copolymer resin, cellulose derivatives, polymethyl methacrylate resin, polyvinyl ether resin, polyurethane resin, polycarbonate resin, polypropylene resin, epoxy resin, phenol resin, thermoplastic elastomers such as SBS, SIS, SEBS and SEPS, or reaction hot-melt resins. The adhesive layer has preferably a thickness of 4 to 20 microns (12/7-27).  Useful holograms include photopolymers which can have thicknesses of 1-00 microns, preferably 4-20 microns (12/28-16/35). 
In addition to the basis above, the examiner cites Morii et al. 6066378 and holds that it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of David GB 2260420,  Nakamachi et al. 5066525 and Takeatsu et al. JP 07-040764, combined with (Corkhill et al. 6280847 and/or Bolton et al. 4906703), Weber 5470662 and Yin et al. 5606433 by replacing one of the PVB layers with a silicone resins based upon the teachings of equivalence in Morii et al. 6066378.  Further, it would have been obvious to use thinner adhesive layers based upon the teachings of Morii et al. 6066378.
The applicant advanced no arguments beyond those addressed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 18, 2022